DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/25/2020 and 04/09/2021 are being considered by the examiner.

Election/Restrictions
Applicant’s election of Group I in the reply filed on 28 January 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Nevertheless, the amendment to the claims is accepted and the previous restriction is withdrawn. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein each shape of the first strip lines and the second strip lines is widened toward its leading end” (claim 8) and “wherein each shape of the first strip lines and the second strip lines is folded back at its leading end”  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 5 recites the limitation "the first dielectric substrate".  There is insufficient antecedent basis for this limitation in the claims.
Claims 8 and 9 recited features that change the strip lines at “leading ends” it is unclear what portion of the strip line the Applicant considers to be “the leading end” or what direction is back when referred to “folded back”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US Pat. No. 6087989, as disclosed in Applicant’s IDS; hereinafter “Song”), in view of Dubost et al. (US. Pat. No. 4426649, hereinafter “Dubost”)

Regarding claim 1, Song in figures 1 and 2 discloses an antenna device comprising a first ground (ground strip 16) provided on a first surface and having a band shape (see Fig. 1), and a  plurality of first strip lines (dipole arms 17) provided on the first surface (16), each of the first strip lines (17) being disposed along a longitudinal direction of the first ground (16); a plurality of holes (slots 15) provided in the first ground (16); a signal line  (microstrip feeder 13) provided on a second surface facing opposite to the first surface, the signal line (13 with driver 131) disposed at a position corresponding to the first ground (16), and through which a high frequency wave propagates (microwaves, see 4:2-3); a plurality of branch lines (feeder terminal 18) provided on the second surface and branched from the signal line (13); wherein the strip shape of the first ground (16) is parallel to the signal line (13+131), each of the first strip lines (17) is a strip line extending from the first ground (16), each of the holes (15) intersects with a 
Moreover, for the sake of argument, Dubost in figures 1-4 teaches an antenna device comprising: a first ground (plate 14 and/or strips 7 and 13 connecting each other along horizontal axis) provided on a first surface and having a strip shape; a plurality of first strip lines (11 and 12) provided on the first surface (14), each of the first strip lines (11+12 and/or half-plate 1 and 2) being disposed along a longitudinal direction of the first ground (1+13); a plurality of holes (3) provided in the first ground; a signal line (8) provided on a second surface facing opposite to the first surface (7+13), the signal line (8) disposed at a position corresponding to the first ground (7+13), and through which a high frequency wave propagates (see abstract); a plurality of branch lines (ends of conductor 8) provided on the second surface and branched from the signal line (8); wherein the strip shape of the first ground (7+13) is parallel to the signal line (8; see Fig. 2), each of the first strip lines (1+2) is a strip line extending from the first ground (7+13), each of the holes (3) intersects with a straight line along a corresponding one of the first strip lines (1+2,See Fig. 3), and each of the branch lines (8) is disposed along a longitudinal direction of the first ground (7+13) with respect to the signal line (8) and intersects with a corresponding one of the holes (3) located on the first surface when viewed transparently from the second surface side.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to 

Regarding claim 3, Sing in figures 1 and 2 teaches an antenna device wherein the first surface is one surface of a first dielectric substrate (printed circuit board (PCB) 12), and the second surface is the other surface of the first dielectric substrate.

Regarding claim 5, Song in figures 1 and 2 discloses an antenna device wherein the antenna device further comprises: a second dielectric substrate (lower substrate 20) disposed in parallel with and apart from the first dielectric substrate (PCB 12); and a second ground (ground plane below 20 having rectangular or circular cavities 11) disposed on a surface of the second dielectric substrate (20), the surface of the second dielectric substrate (20) facing the first surface of the first dielectric substrate (12).
In addition, in the same field of endeavor, Dubost in figures 1-3 teaches an antenna device wherein the antenna device further comprises: a second dielectric substrate (second printed circuit 19) disposed in parallel with and apart from the first dielectric substrate ( first printed circuit 18); and a second ground (17) disposed on a surface of the second dielectric substrate (19), the surface of the second dielectric substrate (19) facing the first surface of the first dielectric substrate (18).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to 

Regarding claim 12, Song does not disclose an array antenna comprising a plurality of the antenna devices wherein each of the antenna devices is disposed in parallel along a width direction of the first ground.
However, Dubost in figure 4 teaches an array antenna comprising a plurality of the antenna devices (doublets) wherein each of the antenna devices is disposed in parallel along a width direction of the first ground. (See Fig. 4)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Song and Dubost to form the claimed invention because antenna slots can be arranged in multiple directions in pairs (doublets) in order to maintain symmetry in an antenna array. (See also Dubost 2:45-63)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US Pat. No. 6087989, as disclosed in Applicant’s IDS; hereinafter “Song”), in view of Cheng et al. (US. Pub. No. 2014/0071009; hereinafter “Cheng”)

Regarding claim 2, Song in figures 1 and 2 discloses an antenna device comprising a first ground (ground strip 16) provided on the first surface and having a band shape (see Fig. 1); a  
Song does not disclose: the hole being partially opened.
However, in the field of slot antennas, Cheng in figures 3A, 4B and 8-10 teaches antennas with holes (slots) partially opened.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of antennas with “holes partially opened”, as taught by Cheng, in the antenna device of Song to form the claimed invention because partially opened slot antennas are known for enhancing the transmitting and receiving wireless signals. (See Cheng [0021])

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US Pat. No. 6087989, as disclosed in Applicant’s IDS; hereinafter “Song”), in view of Kough et al. (US. Pub. No. 2013/0009833; hereinafter “Kough”)

Regarding claim 4, Song in figures 1 and 2 discloses an antenna device comprising a first ground (ground strip 16) provided on a first surface and having a band shape (see Fig. 1); a  plurality of first strip lines (dipole arms 17) provided on the first surface (16), each of the first strip lines (17) being disposed along a longitudinal direction of the first ground (16); a plurality of holes (slots 15) provided in the first ground (16); a signal line (microstrip feeder 13) provided on a second surface facing opposite to the first surface, the signal line (13 with driver 131) being disposed at a position corresponding to the first ground (16); a plurality of branch lines (feeder terminal 18) provided on the second surface and branched from the signal line (13); wherein the first surface is one surface of a first dielectric substrate (printed circuit board (PCB) 12), and the second surface is the other surface of the first dielectric substrate (12), the strip shape of the first ground (16) is parallel to the signal line (13+131), the length of the first ground (16) in the longitudinal direction is equal to the length from one end of the dielectric substrate (12) along the longitudinal direction of the first ground (16) to the strip line (17) closest to the other end of the dielectric substrate (12), each of the first strip lines (17) is a strip line extending from the first ground (16), each of the holes (15) intersects with a straight line along a corresponding one of the first strip lines (15, See Fig. 2), and each of the branch lines (18) is disposed along a longitudinal direction of the first ground (16) and intersects with a 
Song does not disclose: one of the holes that intersects with a straight line along the strip line closest to the other end of the dielectric substrate is open on the other end side of the dielectric substrate. 
However, Kough in figure 9 teaches an antenna device wherein one of the holes (open slot 82) that intersects with a straight line along the strip line (line conductor intersecting feed terminals 60 and 62 (shown in Fig. 7 or 8)) closest to the other end of the dielectric substrate (board in para. 54) is open on the other end side of the dielectric substrate.
 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of antennas with “open holes” or open slots, as taught by Kough, in the antenna device of Song to form the claimed invention because it was known before the effective filling date of the claimed invention that antennas may have slots that are open or closed serving as resonating elements having any suitable shape (straight, angled open or close) as long as they meet the required wavelength for the frequency intended to resonate. (See Kough para. 58)



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Song and Dubost as applied to claim 5 above, and further in view of Burns et al. (US Pub. No. 2014/0104157, hereinafter “Burns”).

 Regarding claim 6, Song and Dubost do not disclose wherein the second ground is a mesh shaped ground.
However, in the same field of endeavor, Burns in figure 3C teaches an antenna device wherein the ground (350) is a mesh shaped ground.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ mesh shaped ground conductors as taught by Burns in the Song/Dubost antenna device to form the claimed invention because it was well known before the effective filing date of the instant application that ground planes may be formed from an array of narrow electrically conductive traces such as a grid or mesh with a small fill factor such that the traces are substantially transparent to a viewer. The narrow traces may be on the order of about one to ten microns wide to avoid substantially occluding a user's view of a displayed image or other objects. (See Burns para. 73)

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Song and Dubost as applied to claim 1 above, and further in view of Timofeev et al. (US Pat. No. 6239764, hereinafter “Timofeev”).


However, in the same field of endeavor, Timofeev in figures 2-3 teaches an antenna device comprising a third dielectric substrate (printed circuit boards (PCBs) 22) disposed in parallel with and apart from the first dielectric substrate (22); and a plurality of second strip lines (microstrip dipoles 24) arranged on a surface of the third dielectric substrate (22), the surface of the third dielectric substrate (22) facing the first surface of the first dielectric substrate (22); wherein each of the first strip lines (24) is facing a corresponding one of the second strip lines (22).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of “a third dielectric substrate disposed in parallel with and apart from the first dielectric substrate; and a plurality of second strip lines, as taught by Timofeev with the Song/Dubost antenna to form the claimed invention in order to provide an antenna array that significantly reduces coupling between antennas. (See Timofeev 4:37-41)

Regarding claims 8 and 9, as best understood, Song and Timofeev do not disclose: wherein each shape of the first strip lines and the second strip lines is widened toward its 
However, Dubost in figures in figures 1 and 4 teaches an antenna device wherein each shape of the strip lines is widened toward its leading end; and wherein each shape of the strip lines is folded back at its leading end. (See shapes of strip lines surrounding openings 15 and 16)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Song, Timofeev and Dubost to form the claimed invention in order to prevent coupling between each antenna (see Dubost 4:3-6) 
  
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Song and Dubost as applied to claim 5 above, and further in view of Takaki (US Pub. No. 2020/0106194).

Regarding claims 10 and 11, Song and Dubost do not disclose: wherein the antenna device further comprises a first transformer provided in the signal line; a second transformer provided in the branch line.
However, in the same field of endeavor, Takaki in figures 2 and 3 teaches an antenna device wherein the antenna device further comprises a first transformer (planar strip portions 21) provided in the signal line (via conductor 17); and a second transformer (21) provided in the branch line (21).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/RICARDO I MAGALLANES/             Primary Examiner, Art Unit 2845